Title: To George Washington from Colonel Stephen Moylan, 27 June 1778
From: Moylan, Stephen
To: Washington, George


                    
                        Sir
                        scotch meetinghouse [N.J.]nine ôclock P.M. 27th June 1778
                    
                    I am just come from Longstreets hill. I sent an officer Since sunset close in to the Lines and from his report, with my own observation there was no appearance of a movement, I sent an officer on the Middletown & Shrewsbury roads, who makes the Same report, I will be out before the Sun, & if any thing new you will hear it from Sir your most ob. H: St
                    
                        Stephen Moylan
                    
                